Citation Nr: 0612904	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a chronic 
lumbosacral strain with degenerative joint disease, currently 
rated 40 percent disabling.

2.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to November 
1996.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action issued by 
the Buffalo, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Of procedural significance, claims for increased ratings for 
the veteran's service-connected chronic lumbar strain and 
headaches were addressed as part of a Board decision in 
September 1999.  At that time, the Board found that the 
criteria for a 10 percent rating for post-traumatic headaches 
had been met, and remanded the claim concerning the chronic 
lumbar strain.  In October 2000, the Board issued a final 
decision, at which time entitlement to a disability rating in 
excess of 20 percent for a chronic lumbosacral strain was 
denied.  

In October 2005, the RO issued a rating decision which 
increased the disability evaluation assigned to the chronic 
lumbosacral strain (with degenerative joint disease) from 20 
to 40 percent using the Diagnostic Codes for both an 
intervertebral disc syndrome and a lumbosacral strain.  The 
effective date assigned to the 40 percent rating was noted to 
be from September 1, 2005 ("the date of VA examination that 
shows an increase in [the] disability").  While a claim for 
an earlier effective date has not been raised by the 
appellant, the record shows that the VA examination in 
question was afforded the veteran on September 1, 2004, and 
not September 1, 2005.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's chronic 
lumbosacral strain with degenerative joint disease was not 
manifested by pronounced symptoms with little intermittent 
relief, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc; or by ankylosis of the 
lumbar spine.

2.  For the period since September 23, 2002, the veteran's 
chronic lumbosacral strain with degenerative joint disease 
has not been manifested by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months; 
or by unfavorable ankylosis of the entire thoracolumbar 
spine.

3.  The service-connected headaches (variously diagnosed as 
migraines) are manifested by characteristic prostrating 
attacks on an average of once a month over the last several 
months, but severe economic inadaptability due to migraine 
headaches is not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for a chronic lumbosacral strain with degenerative 
joint disease, for the period prior to September 23, 2002, 
were not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293 (2002).

2.  The schedular criteria for an evaluation in excess of 40 
percent for a chronic lumbosacral strain with degenerative 
joint disease, for the period since September 23, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2005).

3.  The scheduler criteria for a 30 percent evaluation, but 
not more, for migraine headaches have been met.  .  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.124a, 4.130, Diagnostic Codes 
8045, 8100, 9304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in February 2004 
correspondence and an October 2005 supplemental statement of 
the case (SSOC) fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  The 
February 2004 correspondence advised him to "provide us with 
any evidence or information you may have pertaining to your 
appeal."  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Of course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case," ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998), yet although the 
notice provided in the documents noted above was issued after 
the initial adjudication, the appellant was not prejudiced.  
The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  The claims were thereafter 
readjudicated.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1)  veteran 
status; 2)  existence of a disability; (3)  a connection 
between the veteran's service and the disability; 4)  degree 
of disability; and 5)  effective date of the disability.  

In this case, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for increased ratings, but he was not specifically 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In that regard, to the 
extent that the claims for increased ratings are denied, no 
effective date will be assigned, and hence, there is no 
possibility of prejudice.

To the extent that the Board grants entitlement to a 30 
percent evaluation for migraine headaches, the RO has yet to 
review this Board decision, and hence, they have yet to 
assign an effective date reflecting the award of increased 
compensation.  Hence, no prejudice has yet occurred.  Given 
that the RO upon receipt of this decision will issue notice 
to the appellant how an effective date is assigned, and given 
that the veteran may appeal the rating decision which assigns 
the effective date, the Board finds that any error in 
assigning a 30 percent evaluation now is harmless.  ATD Corp. 

Factual Background

The service medical records include a November 1993 Screening 
Note of Acute Medical Care showing a diagnosis of headaches, 
and a February 1995 sick call treatment note showing that the 
veteran complained of low back pain.  

Service connection for a chronic lumbosacral strain was 
granted in April 1997, and a 10 percent rating was assigned.  
Also in April 1997, service connection for headaches was 
granted and a noncompensable evaluation was assigned.  

VA outpatient treatment records, dated from March 2000 to 
January 2001, include several diagnoses of chronic low back 
pain.  None concerned headache-related complaints.  

The report of a February 2001 VA neurology examination notes 
that veteran complained of headaches lasting three to four 
hours, together with nausea.  He added that the headaches 
occurred every two to three weeks, and they were exacerbated 
by bright lights.  Examination showed the veteran to be alert 
and oriented.  Tension, concentration, memory, mood, and 
affect were all described as being normal.  Sensory 
examination was normal.  Deep tendon reflexes were +2 in the 
biceps, brachioradialis, knee and ankle jerks.  Migraine 
headaches were diagnosed.  

A report of February 2003 VA neurological consult shows that 
the veteran described a typical migraine, with possible 
visual aura of shimmering blurry vision affecting part of his 
visual field.  This was followed by throbbing global headache 
with photophobia, sonophobia, nausea, and rare vomiting.  The 
headaches reportedly occurred on a weekly basis.  
Prescription medication usage was noted.  Deep tendon reflex 
testing showed +1 to +2 results, described as symmetrical and 
without tremor.  The diagnosis was inadequate treatment of 
migraine (classical).  

An April 2003 VA treatment record addendum report indicates 
complaints of migraines with vomiting.  

A June 2003 VA nursing note shows that the veteran was seen 
for complaints of a migraine headache lasting for two days.  
The taking of prescribed medications was noted.  

A December 2003 VA outpatient treatment note shows that the 
veteran reported twice monthly migraines.

A February 2004 VA Medical Certificate shows that the veteran 
was seen for complaints of migraine headaches with nausea.  
He described pain of "10" for one day.  

A June 2004 VA clinic note shows that the veteran complained 
of back pain and migraine headaches.  His migraines improved 
on medication and caffeine but were noted to occur four to 
five times a month.  Diagnoses of degenerative joint disease 
of the spine and migraine headaches were supplied.  

Review of the report of a September 2004 VA orthopedic 
examination shows that the veteran indicated that he used a 
TENS unit and a back brace.  He complained of severe low back 
pain which was worse with standing and walking.  He added 
that he had radiating pain to both lower extremities with 
foot numbness during flare-ups..  While he indicated that he 
worked on a full-time basis, he noted he needed to sit down 
to alleviate the pain.  The veteran added that he had missed 
15 to 20 days of work during the past year due to his back 
problems.  

Examination revealed no neurological deficits, with all deep 
tendon reflexes being normal, including ankle jerks.  All 
sensations such as fine touch, pinprick, and vibration sense 
were well-preserved.  Slight thoracolumbar tenderness in the 
middle to lower back was demonstrated on deep palpation.  
Forward flexion was restricted to 30 degrees, and extension 
was limited to 10 degrees, both with pain.  Bilateral lateral 
flexion was to 15 degrees, and bilateral lateral rotation was 
to 20 degrees, also with pain.  There was no ankylosis.  
Repetitive motion studies were not performed due to the 
appellant's complaints of pain.  A magnetic resonance imaging 
scan showed evidence of a lumbar disc protrusion,  Lumbar 
radiculopathy with degenerative joint disease and disk 
protrusion in the thoracolumbar spine were diagnosed.  

The examiner commented that the range of motion of the 
thoracolumbar spine was severely restricted due to pain and 
stiffness, and that this moderately impaired the veteran's 
ability to get around and fulfill his employment obligations.  
The examiner added that the pain and stiffness during flare-
ups certainly could significantly limit his functional 
ability, and that the intensity of the pain was worse with 
flare-ups.  

An October 2004 VA emergency department note reveals that the 
veteran presented with migraine-related complaints.  He 
indicated that he was dizzy, nauseous, and vomiting.  
Migraine headaches were diagnosed.  

In December 2004, the veteran was seen after calling off of 
work due to a migraine.

An October 2005 rating decision assigned a 40 percent 
evaluation for a chronic lumbosacral strain pursuant to 
38 C.F.R. § 4.71a, Codes 5243 and 5237, effective from 
September 1, 2005.  The disorder was recharacterized to 
include degenerative joint disease.  The 40 percent rating 
has remained in effect since.  



Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating intervertebral disc disease, and all 
other spinal disabilities were revised while the appeal was 
pending (effective September 23, 2002 and September 26, 2003, 
respectively).  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
the Board must apply the old criteria for rating the spine 
disorder for that period pre-dating the effective date of the 
change in criteria, and the new rating criteria for 
evaluating spinal disorders for that period effective the 
date of the change.

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a higher 60 percent 
rating was assignable for an intervertebral disc syndrome 
that was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Code 5292 
provided a 40 percent rating when there was a severe 
limitation of lumbar motion.  No higher rating was available 
under that Code, however, a 50 percent rating was warranted 
under 38 C.F.R. § 4.7la, Diagnostic Code 5289 (2002), if the 
lumbar spine was unfavorably ankylosed.  

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome is 
evaluated by looking at either the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Code 5293 provides 
that a higher 60 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The criteria for rating all other spinal disabilities were 
revised effective September 26, 2003.  These criteria include 
38 C.F.R. § 4.71a, Code 5243 (2005), which provides that an 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2005), and 38 C.F.R. § 4.71a, 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis has not 
been shown at any time during the appellate period.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

It must be emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

As noted, the veteran's headache disability is currently 
rated pursuant to Codes 8045 and 9304.  See also 38 C.F.R. 
§ 4.124a and 38 C.F.R. § 4.130, respectively.  In evaluating 
brain disease due to trauma under Code 8045, purely 
subjective complaints such as headache recognized as 
symptomatic of brain trauma will be rated 10 percent and no 
more under Code 9304, dementia due to head trauma.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. Part 4, 
§ 4.124a, Code 8045.

The veteran's headaches may also be rated under the criteria 
in the Rating Schedule for migraines, contained in 38 C.F.R. 
§ 4.124a, Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Chronic Lumbosacral Strain with Degenerative Joint Disease

The period prior to September 23, 2002

The evidence of record dating prior to September 23, 2002, 
demonstrates that the veteran exhibited a limitation of 
lumbar motion; and low back tenderness, pain, spasm, and some 
weakness.  MRI studies demonstrated a central disc protrusion 
at L4-L5.  The pre-September 23, 2002, evidence shows, 
however, that even when his complaints of pain are 
considered, the lumbar spine clearly was not ankylosed.  A 
rating higher than 40 percent under Code 5289 is therefore 
not warranted.

Further, the evidence shows that a slight degree of spasm was 
shown on VA orthopedic examinations in May 1999 and January 
2000, and in the course of other VA orthopedic examinations 
in January 1997 and January 2000 deep tendon reflexes in the 
lower extremities were diminished but equal.  Also, at the 
time of the January 2000 VA examination deep tendon reflexes 
were reported as being +1, and in February 2001, in the 
course of the VA neurology examination, they were shown to be 
+2.  

In May 1999, bilateral lower extremity deep tendon reflexes 
were active and equal.  In January 2000, sciatic nerve root 
distribution was not demonstrated.  

In sum, the evidence on file prior to September 23, 2002, did 
not demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of a 
pronounced intervertebral disc syndrome.  Consequently, even 
when functional loss due to pain, weakness and incoordination 
are considered, an evaluation in excess of 40 percent under 
Code 5293 is not warranted.

Accordingly, there was no basis in the pre-September 23, 
2002, record for the assignment of an evaluation in excess of 
40 percent for a chronic lumbosacral strain with degenerative 
joint disease under any applicable provision in the schedular 
criteria.  Accordingly, entitlement to a rating in excess of 
40 percent for a chronic lumbosacral strain with degenerative 
joint disease for the period prior to September 23, 2002, is 
denied.

The period from September 23, 2002

The Board first notes that as part of a VA neurologic consult 
in February 2003, deep tendon reflex testing showed +1 to +2 
results, and they were symmetrical and without tremor.  As 
such, for the period from September 23, 2002, to September 
25, 2003, a rating higher than 40 percent under Codes 5289 or 
5293 for that period is therefore not warranted.

The evidence of record dating from September 23, 2002, also 
shows that a June 2004 VA clinic note includes a diagnosis of 
degenerative disc disease.  The veteran complained of severe 
low back pain and radiating pain into both extremities at the 
time of a VA orthopedic examination in September 2004.  Range 
of motion at that time was severely restricted due to pain 
and stiffness.  Lumbar radiculopathy was also reported by the 
appellant.  

Notably, however, during the September 2004 VA orthopedic 
examination neither neurologic deficits nor ankylosis was 
shown.  The deep tendon reflexes were normal.  Ankle jerk 
testing was also normal.  

As noted previously, the criteria for evaluating an 
intervertebral disc syndrome were amended effective September 
23, 2002, and the general rating formula for diseases and 
injuries of the spine was amended effective September 26, 
2003.  Effective September 23, 2002, an intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

In this case, the medical evidence on file is silent for any 
reference to incapacitating episodes of intervertebral disc 
syndrome which led to a physician to prescribe bed rest.  
Even if the veteran's September 2004 account of his having 
missed work for 15 to 20 days of work in the past year due to 
back problems is accepted, the record fails to demonstrate 
the necessary proof that any of these missed days were 
associated with an "incapacitating" episode.  Indeed, even 
if they were, the alleged number of incapacitating episodes 
over the past year was less than six weeks.  A 60 percent 
evaluation based on incapacitating episodes is therefore not 
warranted, as such an evaluation is assignable only where 
there are incapacitating episodes with physician prescribed 
bed rest totaling at least six weeks.

With respect to separately evaluating the orthopedic and 
neurological manifestations of the degenerative disc disease, 
the Board finds that the separate ratings are not for 
assignment.  In this regard, under the general rating formula 
for spine disorders, the appellant would warrant a 40 percent 
evaluation in light of the limitation of thoracolumbar 
flexion to 30 degrees.  See September 2004 VA orthopedic 
examination report.  A higher evaluation based on limitation 
of motion is not in order absent evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  

While the veteran has complained of spasm and radiating pain 
into his two lower extremities, the preponderance of the 
objective evidence is against a separate rating for 
neurological manifestations.  In this regard, at the 
September 2004 VA orthopedic examination no neurological 
deficits were objectively revealed, and deep tendon reflexes, 
including ankle jerks, were normal.  Also, all sensations 
such as fine touch, pinprick, and vibration sense were all 
described as being well-preserved.  Therefore, mild 
incomplete sciatic paralysis is not shown.  Hence, the 
benefit sought on appeal is denied.

Headaches

As indicated, the veteran's service-connected disorder is 
evaluated pursuant to Codes 8045 and 9304, pertaining to 
brain diseases due to trauma and dementia due to head trauma, 
respectively.  Here, however, the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent for his service-connected headaches under those codes 
since he does not have multi-infarct dementia.  

Notably, however, rating the degree of disability due to 
migraine headaches pursuant to 38 C.F.R. § 4.124a, Code 8100 
involves ascertaining the number of "prostrating" headaches 
in a certain period of time.  In this case, after considering 
the evidence of record, the Board finds after resolving 
reasonable doubt in the appellant's favor that his migraines 
are manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  Hence, a 30 percent evaluation is in order. 

Still, a 50 percent evaluation is not warranted because there 
is no objective evidence that the migraines are productive of 
severe economic inadaptability.  Indeed, the record shows 
that the appellant has been able to work full time despite 
his migraines.  Accordingly, an evaluation in excess of 30 
percent for headaches is not in order.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated, 
because the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

A schedular evaluation in excess of 40 percent for 
intervertebral disc syndrome from March 6, 2000 to September 
22, 2002 is denied.

A schedular evaluation in excess of 40 percent for a 
limitation of motion due to an intervertebral disc syndrome 
from September 23, 2002 is denied.

A 30 percent evaluation for migraine headaches is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


